PATTERSON, Presiding Judge.
The appellant, Jessie James Montgomery, appeals from the circuit court’s denial of his AR.Crim.P. 32 petition in which he contested the validity of his 1990 convictions for conspiracy to traffic in cocaine, unlawful distribution of a controlled substance, and unlawful distribution of a controlled substance that occurred within three miles of a school. These convictions were based upon pleas of guilty, and Montgomery was sentenced to serve concurrent sentences of 30 years’ imprisonment.
Pursuant to the attorney general’s request, we remand this cause to the circuit court for the entry of specific findings of fact, particularly relating to the allegation of ineffective assistance of counsel. Rule 32.9(d) provides that “[t]he court shall make specific findings of fact relating to each material issue of fact presented.” The circuit court shall forward its order containing those findings and its conclusions to this court within 28 days from the date of this opinion.
REMANDED WITH INSTRUCTIONS. 
All Judges concur.